Case 1:16-cv-00375-AJT-JFA Document 275 Filed 03/01/19 Page 1 of 3 PageID# 9234



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

                                           )
 ANAS ELHADY, et al,                       )
                                           )
                         Plaintiffs,       )                    Civil No. 1:16cv375
                                           )
             v.                            )
                                           )
 CHARLES KABLE, et al.                     )
                         Defendants.       )
                                           )
 __________________________________________)

 DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER GOVERNING ACCESS TO,
   HANDLING OF, AND DISPOSITION OF LAW ENFORCEMENT PRIVILEGED
                           INFORMATION

            Pursuant to Federal Rule of Civil Procedure 26(c)(1), Defendants hereby seek the entry

 of the attached proposed Protective Order Governing Access to, Handling of, and Disposition of

 Law Enforcement Privileged Information. The reasons supporting this motion are stated in the

 accompanying memorandum.

            As required by the local rules and the Court’s scheduling order, Defendants have

 conferred in good faith with Plaintiffs in an attempt to resolve the discovery disputes at issue. The

 parties were unable to reach agreement.



 Dated: March 1, 2019                              Respectfully submitted,

                                                   G. ZACHARY TERWILLIGER
                                                   United States Attorney

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General
                                                   Civil Division

                                                   ANTHONY J. COPPOLINO
                                                   Deputy Director, Federal Programs Branch
Case 1:16-cv-00375-AJT-JFA Document 275 Filed 03/01/19 Page 2 of 3 PageID# 9235



                                      AMY POWELL
                                      DENA M. ROTH
                                      ANTONIA KONKOLY
                                      CHRISTOPHER HEALY
                                      Trial Attorneys, Federal Programs Branch
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      20 Massachusetts Avenue NW, Room 7324
                                      Washington, DC 20530
                                      Tel: (202) 514-2395
                                      amy.powell@usdoj.gov
                                      dena.m.roth@usdoj.gov
                                      antonia.konkoly@usdoj.gov
                                      christopher.healy@usdoj.gov


                                      /s/ Lauren A. Wetzler
                                      LAUREN A. WETZLER
                                      Chief, Civil Division
                                      Assistant United States Attorney
                                      2100 Jamieson Ave.,
                                      Alexandria, VA. 22314
                                      Tel: (703) 299-3752
                                      Fax: (703) 299-3983
                                      Lauren.Wetzler@usdoj.gov

                                      Attorneys for Defendants




                                       2
Case 1:16-cv-00375-AJT-JFA Document 275 Filed 03/01/19 Page 3 of 3 PageID# 9236



                                    CERTIFICATE OF SERVICE


         I hereby certify that on March 1, 2019, I filed the foregoing via the CM/ECF system, which

 will send a Notification of Electronic Filing to all counsel of record.


 /s/ Lauren A. Wetzler
 LAUREN A. WETZLER
 Chief, Civil Division
 Assistant United States Attorney
 2100 Jamieson Ave.,
 Alexandria, VA. 22314
 Tel: (703) 299-3752
 Fax: (703) 299-3983
 Lauren.Wetzler@usdoj.gov




                                                     3
